NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                ______________

                                       No. 17-1091
                                     ______________

                                   JOSEPH A. AMES,
                                                 Appellant

                                             v.

                 AMERICAN RADIO RELAY LEAGUE, INC.;
           TOM GALLAGHER; RICK RODERICK; DR. JAMES BOEHNER

                                     ______________

                     On Appeal from the United States District Court
                        for the Eastern District of Pennsylvania
                               (D.C. No. 2-16-cv-03660)
                        District Judge: Hon. C. Darnell Jones, II
                                    ______________

                      Submitted Under Third Circuit L.A.R. 34.1(a)
                                  October 11, 2017
                                  ______________

             Before: HARDIMAN, SHWARTZ, and ROTH, Circuit Judges.

                          (Opinion Filed: November 13, 2017)

                                     ______________

                                        OPINION
                                     ______________

SHWARTZ, Circuit Judge.


       
        This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7
does not constitute binding precedent.
      Joseph Ames sued the American Radio Relay League, Inc. (“ARRL”) and three of

its officers (collectively, “Defendants”) for defamation. The District Court dismissed his

claim. For the reasons set forth below, we will affirm.

                                            I1

      ARRL is the national association for amateur radio operators. ARRL sponsors the

National Traffic System (“NTS”) program, which provides radio communication services

to government agencies and other organizations, particularly during emergencies. NTS is

comprised of three regional sections: the Eastern, Central, and Pacific Areas. Ames

served as the Chairman of NTS’s Eastern Area and the Eastern Pennsylvania Section

Manager.

      While serving in these roles, Ames had several communications with the Federal

Emergency Management Agency (“FEMA”). In May 2015, Ames received an email

from a FEMA representative, who inquired about using NTS and ARRL resources to

provide communications support during a potential catastrophic event. Ames told FEMA

about the communication services NTS could provide. In July 2015, Ames and another

NTS member sent a letter to FEMA on behalf of NTS, stating, among other things, that

(1) NTS would arrange a “table top exercise” with FEMA, and (2) NTS wanted to expand

the existing “memorandum of agreement” between ARRL and FEMA to create an



      1
         The following facts are taken from the complaint, assumed true, and construed in
the light most favorable to Ames. Phillips v. Cty. of Allegheny, 515 F.3d 224, 233 (3d
Cir. 2008). This section also refers to certain other “indisputably authentic documents”
related to the complaint, which may be properly considered when evaluating a motion to
dismiss. Spruill v. Gillis, 372 F.3d 218, 223 (3d Cir. 2004).
                                            2
additional memorandum of agreement between NTS and FEMA that would establish a

direct relationship between NTS and FEMA and create guidelines concerning NTS’s

support of FEMA’s activities. App. 51.

      In August 2015, ARRL’s Chief Executive Officer (“CEO”) David Sumner sent a

letter to Ames and others (“the August 2015 letter”). The August 2015 letter indicated,

among other things, that (1) under the ARRL bylaws, ARRL’s President (with assistance

from the CEO) is responsible for representing ARRL in its relationships with government

agencies and is the official spokesperson regarding ARRL policy; (2) pursuant to the

ARRL Board of Directors’ (“the Board”) policy statement, the CEO is responsible for

contacts made by staff members in the performance of their duties and may authorize

individuals to communicate with the federal government, but “the extent of contact

authorized will be determined by the terms of reference”; (3) the Board’s policy applies

to communications with all government agencies, including FEMA, made on behalf of

ARRL or any of its programs; (4) communications not in accordance with the Board’s

policy, including Ames’s July 2015 letter, are unauthorized; (5) ARRL’s designated point

of contact for the memorandum of agreement between FEMA and ARRL is Mike Corey,

and, “[u]nless otherwise authorized by [ARRL’s President], any communication with

FEMA pertaining to the [NTS] and any other ARRL programs is to be conducted only

through Mr. Corey.” App. 108-09.

      After receiving the August 2015 letter, Ames continued to communicate with

FEMA. In October 2015, Ames emailed Sumner and indicated that he received a phone

call from a FEMA representative, who asked whether NTS would assist in a potential

                                            3
FEMA response to an impending hurricane, and Ames told the FEMA representative that

NTS was willing to help however it could. Sumner responded, “Joe, thanks for putting us

all in the loop.” App. 76. In February 2016, Ames sent an email to a FEMA

representative, which stated that: (1) NTS would accept FEMA’s invitation to participate

in an upcoming exercise entitled “Cascadia Rising”; (2) NTS team members would

supervise NTS participation in the event and lead on-site planning, preparation, and

operations; (3) Ames could serve as a liaison for NTS; (4) Corey was ARRL’s point of

contact for FEMA; and (5) NTS would brief its managers and begin to plan its

participation in the event. Ames also sent the email to Corey and Sumner. Corey

responded, “[t]hanks for the update” and asked that NTS coordinate with other staff

members who were involved in the exercise. App. 78. Sumner responded, “Joe, thanks

for keeping us in the loop.” App. 77.

      In June 2016, Ames received a letter from ARRL, notifying him that it had voted

to cancel all of his appointments, thereby removing him from his positions as Eastern

Area Chairman for NTS and Eastern Pennsylvania Section Manager. The letter

explained that ARRL was taking these actions because: (1) Ames treated NTS like a

separate entity from ARRL by making decisions on policy issues, issuing press releases,

doing government advocacy, and giving NTS volunteers the false impression that NTS is

separate from ARRL, as most recently reflected in connection with the Cascadia Rising

exercise; and (2) Sumner had warned Ames that he had no authority to contact or

negotiate with FEMA, yet Ames continued to make commitments on behalf of NTS to



                                            4
FEMA without authorization, and sought to cultivate a unique relationship between NTS

and FEMA.

       Shortly thereafter, ARRL published an article (“the Article”) on its website

entitled “ARRL Executive Committee Removes NTS Eastern Area Chair, Eastern

Pennsylvania Section Manager.” App. 52. The Article stated that ARRL had removed

Ames from his appointments within ARRL because “Ames unilaterally and repeatedly

communicated with officials of [FEMA] on behalf of NTS, making commitments on

behalf of ARRL without authority . . . in violation of the rules and regulations of the

ARRL Field Organization” and that “Ames repeatedly acted contrary to [the August

2015] directive,” which stated that, unless otherwise authorized by ARRL, any

communication with FEMA regarding NTS had to go through ARRL’s authorized

representatives. App. 52. The Article was shared with ARRL’s “165,000 members

worldwide” and was “reprinted and rebroadcasted by numerous third parties.” App. 34.

       In July 2016, Ames filed a complaint against Defendants in the United States

District Court for the Eastern District of Pennsylvania, asserting a claim for defamation

based on Defendants’ publication of the Article. The District Court dismissed the

complaint, concluding that Ames could not maintain a claim for defamation because the

statements in the Article were true on the face of the complaint and therefore not

defamatory as a matter of law. Ames appeals.

                                             II2


       2
        The District Court had jurisdiction under 28 U.S.C. § 1332. We have jurisdiction
under 28 U.S.C. § 1291. We exercise plenary review over a district court’s order
                                             5
       Truth is an affirmative defense to a defamation claim under Pennsylvania law.3

Tucker v. Fischbein, 237 F.3d 275, 287 (3d Cir. 2001); Bobb v. Kraybill, 511 A.2d 1379,

1380 (Pa. Super. Ct. 1986); see also 42 Pa. Cons. Stat. § 8343(b)(1). “While ordinarily a

party may not raise affirmative defenses at the motion to dismiss stage, it may do so if the

defense is apparent on the face of the complaint.” Budhun v. Reading Hosp. & Med.

Ctr., 765 F.3d 245, 259 (3d Cir. 2014) (citation omitted). Therefore, because we are

reviewing an order dismissing a complaint pursuant to Federal Rule of Civil Procedure

12(b)(6), we will consider whether the allegedly defamatory statements are true on the

face of the complaint, which includes consideration of both the allegations in the

complaint and undisputedly authentic documents referenced therein or integral to the

complaint. See Buck v. Hampton Twp. Sch. Dist., 452 F.3d 256, 260 (3d Cir. 2006);

Pryor v. Nat’l Collegiate Athletic Ass’n, 288 F.3d 548, 559-60 (3d Cir. 2002); see also

Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (“[A] document integral to or




granting a motion to dismiss. Burtch v. Milberg Factors, Inc., 662 F.3d 212, 220 (3d Cir.
2011). We must determine whether the complaint, construed “in the light most favorable
to the plaintiff,” Santomenno ex rel. John Hancock Tr. v. John Hancock Life Ins. Co.,
768 F.3d 284, 290 (3d Cir. 2014) (citation omitted), “contain[s] sufficient factual matter,
accepted as true, to ‘state a claim to relief that is plausible on its face,’” Ashcroft v. Iqbal,
556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570
(2007)), “but we disregard rote recitals of the elements of a cause of action, legal
conclusions, and mere conclusory statements,” James v. City of Wilkes-Barre, 700 F.3d
675, 679 (3d Cir. 2012). A claim “has facial plausibility when the pleaded factual
content allows the court to draw the reasonable inference that the defendant is liable for
the misconduct alleged.” Thompson v. Real Estate Mortg. Network, 748 F.3d 142, 147
(3d Cir. 2014) (citation omitted).
        3
          Neither party has challenged the applicability of Pennsylvania law.
                                                6
explicitly relied upon in the complaint may be considered without converting the motion

to dismiss into one for summary judgment.” (emphasis and citation omitted)).

      Ames alleges that the statement in the Article that “Ames unilaterally . . .

communicated with officials of [FEMA] on behalf of NTS” is defamatory. App. 43 (first

alteration in original). This statement covers two things: whether Ames communicated

with FEMA and whether he did so unilaterally. The record shows he did both and thus

the statement is true. In May 2015, Ames responded via email to an inquiry from a

FEMA representative and explained several different technologies that would enable

NTS to send communications in an emergency situation. In July 2015, Ames sent a letter

to FEMA on behalf of NTS, discussing “direct cooperation” between FEMA and NTS

and the possibility of entering into a formal memorandum of understanding between NTS

and FEMA. App. 51. In October 2015, Ames spoke with a FEMA representative and

told him that NTS would be willing to help with an impending hurricane. In February

2016, Ames sent an email to a FEMA representative on behalf of NTS, accepting

FEMA’s invitation to participate in the Cascadia Rising exercise. Therefore, the

complaint and documents related to events referred to therein show that Ames

communicated with FEMA on behalf of NTS, including twice after the August 2015

directive that all communications with FEMA should go through Corey.

      Moreover, the record shows these communications were not authorized by ARRL

and thus unilateral. Ames claims that the communications were not unilateral and were

authorized because he “looped in” ARRL leadership on these communications and

Sumner and Corey thanked him for doing so. While ARRL leadership apparently did not

                                            7
object to his emails to FEMA, this does not indicate that the ARRL leadership approved

of his communications. Ames informed ARRL leadership of his communications after

they had been sent. More importantly, their failure to object does not change the fact that

Ames has not alleged that he received approval from Corey or the ARRL president before

sending the communications despite the August 2015 directive requiring that any

communications with FEMA with respect to NTS were to go through Corey. Therefore,

the statement that Ames communicated unilaterally with FEMA on behalf of NTS is true

and cannot support a defamation claim.4

       Ames also alleges that the Article’s statement that “Ames . . . repeatedly

communicated with officials of [FEMA] on behalf of NTS, making commitments on

behalf of ARRL without authority” is defamatory. App. 43 (first alteration in original).

The face of the complaint and associated documents, however, show that the statement is

true. Ames had several communications with FEMA in which he made commitments

without authority, including his: (1) July 2015 letter to FEMA, in which he committed “to

develop direct cooperation between FEMA and the NTS,” to “work with FEMA to

develop standard guidelines” regarding their relationship, to arrange a table top exercise



       4
         Ames also mentions that, following the August 2015 letter, he received a
certificate from ARRL acknowledging that he was a member of the ARRL A-1 Operator
Club and was authorized to nominate others for membership, and argues that this shows
that ARRL was satisfied with Ames’s work, even though he had communications with
FEMA. The certificate, however, is irrelevant because it predates Ames’s October 2015
and February 2016 communications with FEMA, and thus could not show approval for
those contacts with FEMA. Moreover, the certificate shows only that he had the
authority to nominate members and makes no mention of any other authority being
vested in him.
                                             8
with FEMA, and to develop a formal memorandum of understanding between FEMA and

NTS, App. 51; (2) October 2015 email showing that, during a phone conversation with a

FEMA representative, he had agreed that NTS would help FEMA in its response to an

impending hurricane; and (3) February 2016 email to a FEMA representative, committing

NTS to attend the Cascadia Rising exercise and assigning tasks to NTS members to assist

with the event. Each of these documents show Ames made commitments to FEMA on

behalf of ARRL’s NTS program. Their text contradicts Ames’s argument that he merely

informed FEMA of NTS’s communication abilities and made no commitments. Finally,

as reflected in the August 2015 letter, Ames was not authorized to communicate with

FEMA without prior approval, and he does not allege that he obtained such approval.

Therefore, the statement that Ames “repeatedly communicated” with FEMA on behalf of

NTS and made commitments on behalf of ARRL without authority is true and cannot

support a claim for defamation.

      Ames also cannot base a defamation claim on the Article’s statement that he

“repeatedly acted contrary to Sumner’s [August 2015] directive,” App. 43, because the

record shows the statement was true. The August 2015 letter explicitly stated that any

communication with FEMA pertaining to NTS, unless otherwise authorized by ARRL’s

president, “is to be conducted only through Mr. Corey.” App. 109. Despite this

directive, Ames communicated with FEMA in October 2015 and February 2016. Ames

has not alleged that he received approval from ARRL’s president or from Corey before

making these communications, and Ames’s argument that he received authorization after-

the-fact because ARRL leadership did not object to the communications does not show

                                            9
the communications were authorized when they occurred. Therefore, because the record

shows that Ames acted contrary to the August 2015 directive on at least two occasions,

the statement that Ames “repeatedly acted contrary” to the directive is true and cannot

support a claim for defamation.

       In summary, it is apparent on the face of the complaint and related documents that

the statements in the Article are true, and the District Court therefore correctly held that

the Defendants established a complete defense to Ames’s defamation claim and

appropriately dismissed the complaint.

                                             III

       For the foregoing reasons, we will affirm the order of the District Court.




                                             10